Exhibit 10.1 Mercury Parent, LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT Dated as of October 19, 2016 THE UNITS REFERRED TO IN THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN. TABLE OF CONTENTS Page Article I CERTAIN DEFINITIONS Article II ORGANIZATIONAL MATTERS 2.1. Formation 18 2.2. The Certificate, Etc 18 2.3. Name 19 2.4. Purpose 19 2.5. Powers of the LLC 19 2.6. Foreign Qualification 20 2.7. Principal Office; Registered Office 21 2.8. Term 21 2.9. No State-Law Partnership 21 Article III UNITS; CAPITAL ACCOUNTS 3.1. Units; Unitholders 23 3.2. Unitholder Meetings 26 3.3. Action of Unitholders by Written Consent or Telephone Conference 29 3.4. Issuance of Additional Units and Interests 30 3.5. Preemptive Rights 31 3.6. Capital Accounts 33 3.7. Negative Capital Accounts 34 3.8. No Withdrawal 34 3.9. Loans From Unitholders 34 Article IV DISTRIBUTIONS; ALLOCATIONS AND REDEMPTIONS 4.1. Distributions 37 4.2. Allocations 39 4.3. Tax Allocations 40 4.4. Indemnification and Reimbursement for Payments on Behalf of a Unitholder 40 4.5. Transfer of Capital Accounts 41 4.6. Withholding 41 Article V BOARD OF MANAGERS; OFFICERS 5.1. Management by the Board of Managers 43 5.2. Composition and Election of the Board of Managers 48 5.3. Board Meetings and Actions by Written Consent 51 5.4. Committees; Delegation of Authority and Duties 54 5.5. Officers 55 Article VI GENERAL RIGHTS AND OBLIGATIONS OF UNITHOLDERS 6.1. Limitation of Liability 56 6.2. Lack of Authority 56 6.3. No Right of Partition 57 6.4. Unitholders Right to Act 57 6.5. Right to Financial Information 57 6.6. Public Filing Information Rights 57 6.7. Non-Competition 61 6.8. Non-Solicitation 61 6.9. Statements by the Unitholder 61 6.10. Publicity 62 6.11. Transactions Between the LLC and the Unitholders 63 6.12. Initial Public Offering 63 6.13. Interests in Providence 63 Article VII EXCULPATION AND INDEMNIFICATION 7.1. Exculpation 64 7.2. Right to Indemnification 64 7.3. Advance Payment 65 7.4. Indemnification of Employees and Agents 65 7.5. Appearance as a Witness 65 7.6. Nonexclusivity of Rights 65 7.7. Insurance 66 7.8. Savings Clause 66 7.9. Certain Dealings and Opportunities 66 Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS 8.1. Records and Accounting 67 8.2. Fiscal Year 67 8.3. Tax Information 67 8.4. Transmission of Communications 67 8.5. LLC Funds 68 Article IX TAXES 9.1. Tax Returns 68 9.2. Tax Elections 68 9.3. Tax Matters Partner 68 Article X TRANSFERS 10.1. Transfers by Unitholders 69 10.2. Effect of Assignment 70 10.3. Restrictions on Transfer 71 10.4. Participation Rights 71 10.5. First Negotiation Rights 74 10.6. Drag-Along Rights 75 10.7. Transfer of Consent and Designation Rights 77 10.8. Void Transfers 78 10.9. Legends 78 Article XI ADMISSION OF UNITHOLDERS 11.1. Substituted Unitholders 78 11.2. Additional Unitholders 79 11.3. Optionholders 79 Article XII WITHDRAWAL AND RESIGNATION OF UNITHOLDERS 12.1. Withdrawal and Resignation of Unitholders 79 12.2. Withdrawal of a Unitholder 80 Article XIII DISSOLUTION AND LIQUIDATION 13.1. Dissolution 80 13.2. Liquidation and Termination 80 13.3. Cancellation of Certificate 81 13.4. Reasonable Time for Winding Up 81 13.5. Return of Capital 82 13.6. Reserves Against Distributions 82 Article XIV VALUATION 14.1. Determination 82 14.2. Fair Market Value 82 Article XV GENERAL PROVISIONS 15.1. Power of Attorney 83 15.2. Confidentiality 84 15.3. Amendments 85 15.4. Title to LLC Assets 86 15.5. Remedies 86 15.6. Successors and Assigns 86 15.7. Severability 86 15.8. Regulatory Matters 87 15.9. Notice to Unitholder of Provisions 87 15.10. Counterparts 87 15.11. Consent to Jurisdiction 87 15.12. Descriptive Headings; Interpretation 88 15.13. Applicable Law 88 15.14. MUTUAL WAIVER OF JURY TRIAL 88 15.15. Addresses and Notices 89 15.16. Creditors 89 15.17. Waiver 89 15.18. Further Action 90 15.19. Offset 90 15.20. Entire Agreement 90 15.21. Delivery by Facsimile 90 15.22. Survival 90 15.23. Deemed Transfer of Units 91 15.24. Recapitalization 91 SCHEDULE A Unitholders, Capital Contributions and Units SCHEDULE B Management Equity and Employee Incentive Plan Units EXHIBIT A Key Terms of Registration Rights Agreement ANNEX I Specified Transferees Mercury Parent, LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of October 19, 2016, is entered into by and among Mercury Parent, LLC (the “
